Case 2:18-cv-07466-JMA-AKT Document17 Filed 11/17/20 Page 1 of 1 PagelD #: 78

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Pablo Orellana, Civil Action No.: [8-cv-7466-]MA-AKT
Plaintiff.
¥.

New Food Corp. d/b/a Foodtown and Jason

ee : STIPULATION AND ORDER
Ferreira,

OF VOLUNTARY DISMISSAL

| PIIPSIIANT TOF Sar sates
Defandonis: ! PURSUANT TO F.R.C.P. 41a Av

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties, through
their respective counsel, that the above-captioned action be and hereby is voluntarily dismissed
in its entirety pursuant to Federal Rule of Civil Procedure 41(a)(1 }( A)(ii).

THE FOREGOING IS STIPULATED AND AGREED:

MOSER LAW FIRM, P. C. FOX ROTHSCHILD LLP
Attorneys for Plaintiff Attorneys for Defendants

New Food Corp. and Jason Ferreira
5 East Main Street. 49 Market Street
Huntington, NY 11743 Morristown, New Jersey 07960
516.671.1140 773.992.4800 /

 

 

 

smoser' a@inosGremployie nilaw.coni <dspron ee
AU sos |
ae ee Bye I
"Be en John Moser David J. sme
Dated: November 11, 2020 Dated: Novetahe: 11, 2020
PABLO ORELLANA |
Plaintiff

Dated: November 11. 2020

SO ORDERED:

HONORABLE JOAN M. AZRACK, U.S.D.J.
